                 Case 1:19-cv-01690-SAB Document 27 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   HEATHER NICOLE HENRY,                            Case No. 1:19-cv-01690-SAB

12                   Plaintiff,                       ORDER RE STIPULATION TO EXTEND
                                                      BRIEFING SCHEDULE
13           v.
                                                      (ECF No. 26)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                     Defendant.
16

17

18          On October 21, 2020, a stipulation was filed to provide an initial extension of time for

19 Defendant to respond to Plaintiff’s opening brief by thirty (30) days. (ECF No. 26.)
20          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

21          1.       Defendant’s opposition shall be filed on or before December 14, 2020; and

22          2.       Plaintiff’s reply, if any, shall be filed on or before December 29, 2020.

23
     IT IS SO ORDERED.
24

25 Dated:        November 13, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
